DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2020 has been entered.
Election/Restrictions
Newly submitted claims 22 & 23 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  claim 22 includes “a portion of at least one of the radially outward portions of the fist expansion member overlaps, in the axial direction, at least a portion of at least one of the radially outward portions of the second expansion member”.  This is deemed distinct from the originally filed claims because claims 22-23 (Group II) is related to claims 1-3, 6, 7, 11-16 (Group I) as pointing out to different species and/or lacking the technical features of Group I, which is referring to “a portion of at least one of the plurality of radially outermost surfaces of the first expansion member radially opposes in a face-to-face manner at least a portion of at least one of the plurality of radially outermost surfaces of the second expansion member”, without any overlapping.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution s 22-23 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodrich (WO 95/07225).
	Regarding claim 1: Goodrich discloses a dunnage conversion machine, comprising:5 a frame (Figs. 1 & 9-16; via shown frame); a supply support coupled to the frame (Figs. 6, 9-10, & 18; via the disclosed supplied rollers support) for supporting a supply of sheet stock material; and  an expansion assembly including a first expansion member rotatably coupled to the frame for rotation about a first expansion  axis and extendin in an axial direction (Fig. 16; via 1602), and a second expansion member rotatably coupled to the frame for rotation about a second expansion axis (Fig. 16; via 1604) parallel to the first expansion axis and extending in the axial direction (via both 1602 & 1604 are parallel to each other), the first and second expansion 
	Regarding claim 2: where the plurality of 20 recessed portions extend fully circumferentially about each of the respective first and second expansion members thereby defining recessed rings (Figs. 16 & 17; via the shown rounded recesses between the raised surfaces 1606 & 1608);
	Regarding claim 3: where the plurality of recessed portions of each of the first and second expansion members are 25equally axially spaced from one another along the respective ones of the first and second expansion axes, separated by the respective plurality of outward portions (Figs. 16 & 17; via the shown recessed portions between raised surfaces 1606 & 1608 being equally axially spaced);
	Regarding claim 157: where the recessed portions of the first expansion member do not axially overlap any of the plurality of recessed portions of the second expansion member in the 
	Regarding claim 11: where at least one of the first and second expansion members is biased towards the other of the10 first and second expansion members via a biasing element (Figs. 16 & 17; via 1602 & 1604);
	Regarding claim 12: in combination with a supply of sheet stock material including a sheet stock material having a plurality of slits configured to expand under tension applied in a feed 15 direction (Figs. 1-3; via the shown web or sheets; inherently expanded paper needs to be slotted);
	Regarding claim 13: where the supply of sheet stock material in combination with the dunnage conversion machine includes the plurality of slits arranged in a plurality of transversely-extending, longitudinally20 spaced rows (Figs. 1-3; via the shown web or sheets; inherently expanded paper needs to be slotted);
	Regarding claim 14: a second supply support for supporting a supply of separator sheet material, and in combination with a supply of separator sheet material supported on the second 25supply support, see for example (Figs. 6 & 13; via supplying web from two different suppliers).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited arts of record on form PTO-892, very much show the argued upon and amended portion of the claims referring to the radially outermost surfaces of the first and second expansion members positioned in a face-to-face manner. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731